Mr. Justice Fobb
delivered the opinion of the Court:
The first contention of appellant is that the court was without jurisdiction to entertain this suit because he says the object of the suit is to require the payment out of the Treasury of the-United States of a sum of money as a consideration of the contract which exists between the appellee and the government.
The appellee, on the other hand, insists that the act of Congress, being free from ambiguity, contains the sole evidence of the contract, and that the averments in the petition and the admissions of the answer showing full compliance on the part of petitioner with the provisions of the act, the respondent is deprived of any discretion in the matter, and nothing remains to-be done but the purely ministerial act of payment.
If, in determining the congressional intent, we are to be controlled by the language employed by Congress in making the-appropriation in question, we think it clearly follows that, upon the certification by the public printer that Professor Thorpe had furnished a manuscript answering the description of that mentioned in the act, and had complied with all other conditions affixed to the appropriation, it became the duty of the Secretary of the Treasury to make payment without further delay or question, and that, upon his refusal to perform the purely ministerial duty thus imposed upon him, the writ of mandamus should have issued.
The real question in the case, therefore, is, Are we permitted, in the circumstances disclosed by the petition and answer, for both are before us, to go outside the act itself to determine its meaning? The act is couched in direct and unequivocal language. In it Congress appropriates $10,000 for the purchase from Professor Francis N. Thorpe of the manuscript for a new edition of the charters, Constitutions and organic laws of all the States, territories, and colonies now or heretofore forming the United States, and any acts of Congress relating thereto,. "prepared by Mm,” on condition, however, that he “shall prepare a complete index of the work and do all proofreading in connection with the preparation, printing, and publication *29thereof.” It is now contended that the act should be interpreted .as though it read: “For the purchase from Professor Francis N. Thorpe of the manuscript for a new edition of charters, ■Constitutions, and organic laws of all the States, territories, and ■colonies now or heretofore forming the United States, and any acts of Congress relating thereto, prepared by him, $10,000,” .and which, before its final submission to the government, shall receive the benefit of the collaboration with Professor Benjamin V. Shambaugh, Professor of History in the University of Iowa, the basis for this contention being the statement of a member of Congress that “in his negotiations with Congress Professor Thorpe represented that the work offered for purchase would contain certain editing and revision by Professor Shambaugh.”
In United States v. Trans-Missouri Freight Asso. 166 U. S. 290, 318, 41 L. ed. 1007, 1019, 17 Sup. Ct. Rep. 540, where the court was asked to refer to the debates in Congress to determine the proper determination to be placed upon the act in which the debates culminated, it was said: “All that can be determined from the debates and reports is that various members had various views, and we are left to determine the meaning of this act, as we determine the meaning of other acts, from the language used therein. There is, too, a general acquiescence in the doctrine that debates in Congress are not appropriate sources of information from which to discover the meaning of the language •of a statute passed by that body. United States v. Union P. R. Co. 91 U. S. 72, 79, 23 L. ed. 224, 228; Aldridge v. Williams, 3 How. 9, 24, 11 L. ed. 469, 475, Taney, Chief Justice; Mitchell v. Great Works Mill & Mfg. Co. 2 Story, 648, 653, Fed. Cas. No. 9,662; R. v. Hertford College, L. R. 3 Q. B. Div. 693, 707. The reason is that it is impossible to determine with certainty what construction was put upon an act by the members of a legislative body that passed it by resorting to the speeches of individual members thereof. Those who did not speak may not have agreed with those who did; and those who spoke might ■differ from each other; the result being that the only proper way to construe a legislative act is from the language used in the act, .and, upon occasion; by a resort to the history of the times when .it was passed.”
*30An additional and very cogent reason exists in this case why a departure from the above rule of interpretation should not be made. It is clear that the act, from the terms of which we are asked to depart, evidences a contract between Professor Thorpe and the United States. The terms of the contract are therein, fully set forth. Congress evidently entertaining respect for the learning and ability of Professor Thorpe, and reposing special confidence in him, appropriated $10,000 for the purchase of a manuscript “prepared by him,” and because of such respect and confidence required no review of his work prior to its acceptance under the appropriation. We are now asked to hold that Congress did not mean what it said; that the terms of the contract are different from and inconsistent with those stated in the act itself; and that what Congress intended to buy, and did buy, was a manuscript prepared by Professor Thorpe, assisted by Professor Shambaugh. This contention, in view of the language-of the contract, is not, in our view, entitled to serious consideration. That a written contract, the terms of which are free from ambiguity and import a complete legal obligation, is conclusively presumed to record the intention of the parties thereto in the absence of fraud, accident, or mistake, is too elementary a proposition to require elaboration here.
There is no sufficient averment of fraud here. Subjected to analysis the answer in effect admits that the manuscript delivered to and accepted by the public printer answers every requirement of the appropriation, which, as above noted, contains-the stated terms of the contract. The averment that, after having been offered one thing, Congress deliberately and in stated terms contracted for another thing, — for that we think is theeffeet of the averment upon which we are asked to predicate-fraud, — cannot be permitted to justify the admission of parol, evidence.
Had Professor Thorpe induced Congress to purchase a manuscript on the strength of a statement that it would be revised and edited by Professor Shambaugh, it is inconceivable that Congress should have specifically provided in the act embodying the-terms of its contract with Professor Thorpe that the manuscript *31should be prepared by him. In other words, had Congress desired that Professor Shambaugh contribute in any way to the work, manifestly the act would have so stated.
If the manuscript, although answering every requirement of the stated contract, is not in fact what Congress anticipated it would be, the responsibility lies with Congress. Having specifically prescribed the conditions upon which the appropriation was made, and not having clothed anyone with authority to review the manuscript delivered, it is conclusively to be presumed that the basis of this action by Congress was its confidence in Professor Thorpe and respect for his literary attainments.
It is true that the writ of mandamus does not lie where the duty sought to be enjoined is discretionary, or where the right to the performance of the act prayed for is not established or clear. Where, however, a government official refuses to perform a.ministerial act to the injury of a citizen, the writ will usually issue. In the present case the answer, in substance, admits the delivery to the public printer of a manuscript corresponding to the terms of the act making appropriation therefor, and compliance by appellee with the other conditions of said act. The answer further admits that the public printer duly certified the foregoing facts to the Secretary of the Treasury. We fail to see wherein that official has any discretion in the premises. When the public printer certified to him that Professor Thorpe “had furnished the manuscript for a new edition of charters, Constitutions and organic laws of all the States, territories, and colonies now or heretofore forming the United States, and any acts of Congress relating thereto, prepared by him, that he had prepared a complete index of the work, and that he had read proof in connection with the preparation, printing, and publication thereof,” we think it became the clear duty of the Secretary to make payment therefor, and that upon his refusal to do so he was subject to the remedy herein invoked: United States ex rel. Daly v. Macfarland, 28 App. D. C. 552; Garfield v. United States, 30 App. D. C. 165; Griffin v. United States, 30 App. D. C. 291; Drake v. United States, 30 App. D. C. 312; United States ex rel. Newcomb Motor Co. v. Moore, 30 App. D. C. 464.
*32Tbe ruling that, upon receipt of the foregoing certificate of tbe public printer, the duty of the Secretary of the Treasury to make payment under the contract became fixed and certain, and, therefore, ministerial, is in effect a ruling that the demurrer to the answer should have been sustained. The second assignment •of error consequently becomes unimportant and need not be considered.
The third assignment of error does not differ materially from the first, and therefore does not require separate consideration.
The cause will be remanded, with costs to appellee, and with directions that further’ proceedings be had not inconsistent with this opinion.

Remanded.